[Cite as State v. Ingledue, 2019-Ohio-397.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 2018-CA-47
                                                    :
 v.                                                 :   Trial Court Case No. 2017-CR-0189
                                                    :
 CHARLES T. INGLEDUE                                :   (Criminal Appeal from
                                                    :   Common Pleas Court)
          Defendant-Appellant                       :
                                                    :

                                               ...........

                                              OPINION

                            Rendered on the 8th day of February, 2019.

                                               ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

CARLO C. MCGINNIS, Atty. Reg. No. 0019540, 55 Park Avenue, Oakwood, Ohio 45419
    Attorney for Defendant-Appellant

                                              .............




TUCKER, J.
                                                                                          -2-




       {¶ 1} Appellant, Charles Ingledue, was sentenced to a term of community control

sanctions (CCS) after pleading guilty to receiving stolen property. The trial court, in

addition to other sanctions, ordered Ingledue to serve a six-month term in the Clark

County Jail. The alternate sentence in the event of a CCS revocation was an 18-month

prison term. After completing the local incarceration, Ingledue admitted that he had

violated three CCS conditions.      As a result of Ingledue’s admission, the trial court

ordered him to serve a second six-month term in the Clark County Jail, which term has

been completed. We conclude that the trial court did not have the authority to impose a

second six-month term of local incarceration. However, since the sentence has been

served, there is no meaningful relief that we can fashion, and, as a result, the appeal will

be dismissed as moot.



                             Facts and Procedural History

       {¶ 2} On April 4, 2017, Ingledue pleaded guilty to receiving stolen property, a fourth

degree felony. As noted above, the trial court sentenced Ingledue to a term of CCS, with

one of the conditions being the requirement that he serve six months in the Clark County

Jail. Ingledue was afforded 74 days of jail time credit, and the jail term was completed

some time ago.

       {¶ 3} On September 21, 2017, the State initiated a CCS revocation proceeding

against Ingledue, asserting that: 1) he had violated CCS condition 2, which required him

to “keep [his] supervising officer informed of his residence and place of employment”; 2)

he had violated CCS condition 5, which required that he “follow all orders verbal or written
                                                                                           -3-


including reporting requirements give[n] to [him] by [his] supervising officer * * * ”; and 3)

he had violated special condition 12(C), which required him to complete a “drug/alcohol

assessment and successfully complete all recommended treatment and aftercare.”

       {¶ 4} Ingledue, on February 28, 2018, admitted to the violations. The trial court

had Ingledue screened for admission into a community based correctional facility, but this

avenue was abandoned when Ingledue voiced opposition to such admission. On April

2, 2018, the trial court instead imposed a second six-month term of local incarceration in

the Clark County Jail with Ingledue’s request for jail time credit being denied. This

appeal followed. Ingledue, without requesting a stay, has completed the second six-

month term of local incarceration.



                                          Analysis

       {¶ 5} Ingledue has asserted six assignments of error as follows:

              THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE BY

       IMPOSING SENTENCE NOT SUPPORTED BY THE RECORD AND

       CONTRARY TO LAW.

              THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE

       WHEN IMPOSING A SECOND COMMUNITY RESIDENTIAL SANCTION

       OF SIX (6) MONTHS IN JAIL IN VIOLATION OF R.C. §2929.16(A)(2).

       THEREFORE APPELLANT’S SENTENCE SHOULD BE VACATED.

       FIFTH AND FOURTEENTH AMENDMENT TO THE UNITED STATES

       CONSTITUTION: SECTIONS 10 AND 16; ARTICLE 1 OF THE OHIO

       CONSTITUTION.
                                                                                           -4-


               THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE BY

         SPECIFYING AT SENTENCING HEARING, AND IN SENTENCING

         ENTRY, A PRISON CONSEQUENCE CONTRARY TO LAW.

               THE TRIAL COURT ERRED IN FAILING TO GRANT APPELLANT

         ALL THE JAIL TIME CREDIT HE WAS ENTITLED TO.

               THE TRIAL COURT COMMITTED PLAIN ERROR WHEN IT

         FAILED TO INCLUDE IN SENTENCING ENTRY APPROPRIATE

         AMOUNT OF JAIL TIME CREDIT.

               OTHER ERRORS WERE COMMITTED AT SENTENCING NOT

         RAISED HEREIN BUT APPARENT ON THE RECORD AND THE

         CUMULATIVE EFFECT OF ALL THE ERRORS DEPRIVED APPELLANT

         OF HIS RIGHTS TO FUNDAMENTAL FAIRNESS AND DUE PROCESS

         UNDER FIFTH AND FOURTEENTH AMENDMENT TO THE UNITED

         STATES CONSTITUTION: SECTIONS 10 AND 16; ARTICLE 1 OF THE

         OHIO CONSTITUTION.

Each assignment of error relates, in some fashion, to the trial court’s imposition of the

second six-month term of local incarceration.

         {¶ 6} When the initial term of local incarceration was imposed, R.C. 2929.16

provided that a trial court, subject to restrictions not applicable to this discussion, could,

as a community residential sanction, require a defendant sentenced to CCS to serve “up

to six months in jail.” R.C. 2929.16(A)(2).1 The difficulty arises because in April 2018



1
    R.C. 2929.15 and R.C. 2929.16 were significantly amended effective October 31, 2018.
                                                                                           -5-


when the trial court imposed the second six month jail term, R.C. 2929.15(B) provided

that, upon a CCS violation, a trial court could impose “a more restrictive sanction under

[R.C] 2929.16 * * * .” R.C. 2929.15(B)(1)(b). However, since Ingledue had already

served the maximum six-month jail term, the imposition of a second six-month jail term

was not an available more restrictive sanction.2 As such, the trial court was without

authority to impose the second six-month jail term. State v. Bedell, 11th Dist. Portage

No. 2008-P-0044, 2009-Ohio-6031, ¶ 13.

       {¶ 7} This being said, Ingledue’s assignments of error all attack the now-served

six-month prison term. This raises the issue of mootness.

       {¶ 8} An appeal which challenges a felony conviction is not moot even if a stay

was not requested and the sentence has been served. State v. Golston, 71 Ohio St.3d

224, 643 N.E.2d 109 (1994), syllabus. This is so because “[a] person convicted of a

felony has a substantial stake in the judgment of conviction which survives the satisfaction

of the judgment imposed upon him or her.” Id.

       {¶ 9} The analysis is different, however, when the appeal relates not to a

defendant’s felony conviction but, instead, to an already-served sentence.               The

mootness doctrine arises from the “long established [premise] that it is the duty of every

judicial tribunal to decide actual controversies between parties legitimately affected by

specific facts and to render judgments which can be carried into effect.” Fortner v.



2
  R.C. 2929.15(B)(1) and R.C. 2929.16(A)(6), as amended effective October 31, 2018,
allow the imposition of a new six-month jail term. R.C. 2929.15(B)(1)(b) states that upon
a CCS violation a trial court may impose a more restrictive sanction including “a new jail
term * * * pursuant to [R.C. 2929.16(A)(6)].” R.C. 2929.16(A)(6) states that upon a CCS
violation a trial court may impose “a new term of up to six months * * * in a jail, which term
shall be in addition to any other term imposed under this division.”
                                                                                          -6-

Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371 (1970). As such, courts should not

decide “purely academic or abstract questions.” James A. Keller, Inc. v. Flaherty, 74

Ohio App.3d 788, 791, 600 N.E.2d 736 (10th Dist.1991), citing Miner v. Witt, 82 Ohio St.

237, 92 N.E. 21 (1910).

       {¶ 10} An appeal attacking an already-served felony sentence is moot when there

is no indication that the sentence, as opposed to the conviction, will cause the defendant

to suffer some collateral disability or loss of civil rights. State v. Wilson, 41 Ohio St.2d

236, 325 N.E.2d 236, 237-238 (1975); State v. Muwwakkil, 2d Dist. Clark No. 2018-CA-

37, 2018-Ohio-4443, ¶ 7, quoting In re S.J.K., 114 Ohio St.3d 23, 2007-Ohio-2621, 867

N.E.2d 408, ¶ 10. The Eleventh District, in a similar circumstance, concluded that an

“argument relating solely to the imposition of [an already served CCS] jail sentence is * * *

moot.” Bedell, 11th Dist. Portage No. 2008-P-0044, 2009-Ohio-6031, at ¶ 15, citing

State v. Corpening, 11th Dist. Ashtabula No. 2005-A-58, 2006-Ohio-5290, ¶ 6.

       {¶ 11} Turning to the pending case, Ingledue has not suggested and we cannot

discern any collateral disability arising from his service of the contested six-month jail

term. We accordingly conclude that, since Ingledue’s appeal only attacks the already-

served second six-month jail term, there is no available remedy, and the appeal is moot.

       {¶ 12} Ingledue’s appeal is dismissed as moot.3

                                      .............


3
  Assuming he remains on CCS, upon a future CCS violation, Ingledue would be entitled
to jail time credit for the jail time and any other confinement he has served. State v.
Whited, 12th Dist. Butler No. 2018-04-79, 2019-Ohio-18. Further, Ingledue’s total period
of confinement cannot exceed the eighteen month alternate sentence subject to R.C.
2929.15(B)(1)(c)(ii) which, as to a fourth degree felony, limits the prison term imposed
after a technical CCS violation to ninety days, subject, of course, to credit for confinement
already served.
                                          -7-




WELBAUM, P.J. and FROELICH, J., concur.



Copies sent to:

Andrew P. Pickering
Carlo C. McGinnis
Hon. Richard J. O’Neill